Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



Allowable Subject Matter
The applicant has amended the claim language to now read as “A method of operating a fluid dispenser for dispensing fluid for cleaning a person's hands-comprising: discharging as a discharged fluid a hand cleaning fluid from a discharge outlet, providing a drip tray located below the discharge outlet, providing a space below the discharge outlet and vertically above the drip tray within which one hand or both hands of the person can be placed to have fluid dispensed from the discharge outlet engage the one hand or both hands, providing a person's hand below the discharge outlet in the space, providing a sensor carried by the dispenser,  discharging the discharged fluid from the discharge outlet into engagement with the person's hand, dripping part of the discharged fluid in engagement with the person's hand into the drip tray, capturing a portion of the discharged fluid in the drip tray wherein the portion of the discharged fluid captured in the drip tray includes dispensed fluid that has been engaged with the person's hand and dripped into the drip tray, and passing the portion of the discharged fluid to the sensor, and detecting with the sensor a relative level of a contaminant in the portion of the discharged fluid.”  With the applicant’s amended claims there was no method or apparatus that teaches a contaminant dispenser that contains sensors placed such that contaminant levels are detected in the portion of which the discharged fluid. There is no prior art that teaches a dispensing apparatus or method that teaches all the elements of this invention in its entirety preceding the priority date.  As a result, the examiner acknowledges applicant teaching as novel/patentable.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826.  The examiner can normally be reached on Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                        

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685